Citation Nr: 1233019	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  05-11 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for an addendum to the August 2009 VA examination.  The action specified in the October 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's hypertension did not have onset in service and was not caused or permanently aggravated by his active military service, to include his service connected diabetes mellitus.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2010); 3.303, 3.310 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

The Veteran is also seeking entitlement to service connection for hypertension, to include as secondary to his service connected diabetes mellitus.  The Veteran has argued that VA treatment records showing that his blood pressure increased around the same time that he was diagnosed with diabetes support his claim for service connection based on aggravation of a permanent disability.

The Veteran's service treatment records are negative for any treatment for or diagnosis of high blood pressure.  The Veteran's blood pressure was 118/74 at his separation examination in March 1970.  

Post-service, the earliest evidence of record of an elevated blood pressure is a VA treatment record from February 1987 showing a blood pressure reading of 150/84.  

The Veteran was afforded a VA examination of his diabetes mellitus in June 2004.  The examiner noted that the Veteran was diagnosed with diabetes in May 2004, although he had consistently elevated blood sugars for one year prior to that.  The examiner also noted that the Veteran was diagnosed with hypertension in 2000 and concluded that it is less likely than not that the Veteran's hypertension is secondary to his diabetes.  

In August 2007, he was afforded another VA examination of his diabetes mellitus.  The Veteran complained of numbness in his hands and feet of approximately fifteen years duration, as well as symptoms of fatigue and poor balance.  The examiner diagnosed the Veteran with diabetes mellitus Type II, hypertension, and peripheral neuropathy of the lower extremities.  The examiner reported:

Per Cecil's Essentials of Medicine 6th Edition, 95 percent of cases of hypertension are primary in nature with secondary causes of hypertension being uncommon.  There are a variety of other possible causes listed that comprise the remaining 5 percent and diabetes is not included among them.  It would be rare for diabetes to cause hypertension.  In addition, his diagnosis of hypertension preceded his diagnosis of diabetes making it even more unlikely that the diabetes could have anything to do with his development of hypertension.  

The examiner also concluded that that the Veteran's peripheral neuropathy was not caused by his diabetes mellitus as it preceded his diagnosis by many years, but did find that his peripheral neuropathy had been aggravated by his diabetes.  

While VA examinations in June 2004 and August 2007 addressed whether or not the Veteran's hypertension was caused by his diabetes mellitus, they did not address whether his hypertension was aggravated by that disability.  

In August 2009, the Veteran was afforded a new VA examination.  The VA examiner concluded that the Veteran's hypertension preceded his diabetes and was thus less likely than not secondary to his diabetes.  In a September 2009 addendum, the examiner stated, "the service connected diabetes did not aggravate the pre-existing nonservice-connected hypertension."  The examiner offered no explanation for this conclusion.  

In an April 2011 Addendum, the VA examiner noted that he had reviewed the Veteran's claims file, that that the Veteran's labs showed that his creatine was normal, and that the Veteran's hypertension preceded the Veteran's diagnosis of diabetes.  He then opined that the Veteran's diabetes did not aggravate his pre-existing non-service connected hypertension.  However, the examiner again failed to explain his conclusions.

In an October 2011 addendum, the examiner provided the following opinion:

It has been previously stated that the veteran's diagnosis of hypertension did in fact precede the diagnosis of diabetes mellitus.  It should also be noted that hypertension and diabetes mellitus are two entirely separate diseases.  Only in the presence of concomitant kidney disease caused by diabetes (as reflected in persistently abnormal kidney function tests, most specifically, the serum creatine) could the hypertensive condition potentially be worsened or aggravated by diabetes.  In this veteran's case, however, the serum creatine is normal (reflecting normal kidney function).  Consequently, as this veteran has no evidence of abnormality in kidney function, it is my opinion that it is less likely than not that this veteran's hypertension was permanently aggravated by his service connected diabetes mellitus.  All standard medical texts such as Harrison's Textbook of Internal Medicine support the above rationale.  

Based on the above, the Board finds that entitlement to service connection for hypertension is not warranted.  

There is no evidence of hypertension in service and the August 2009 VA examiner provided highly probative evidence against the Veteran's claim by reporting that the Veteran's hypertension would not be caused or aggravated by the Veteran's service connected diabetes unless that diabetes caused kidney disease.  

In his September 2012 brief , the Veteran's representative has attempted to dispute the VA examiner's argument by pointing to an April 1991 VA treatment record showing that the Veteran's creatine level is slightly elevated, apparently citing to this as evidence that the Veteran has some type of kidney problem.  However, the Board notes that the October 2011 VA examination addendum is quite clear that kidney disease is demonstrated by "persistently abnormal kidney function tests, most specifically the serum creatine."(emphasis added).  One abnormal test result is not evidence of a problem, especially since that abnormally is not repeated.  

The Board has carefully reviewed the Veteran's claims folder and finds that with the exception of the April 1991 treatment note, there is no evidence in VA treatment notes that the Veteran has elevated creatine levels or kidney disease.  The laboratory results reviewed by the Board include tests in February 1995, December 2000, June 2004, January 2005, July 2005, March 2006, March 2007, August 2007, September 2007, December 2007, April 2008, August 2008, March 2009, and May 2009.  All of these lab results showed the Veteran's creatine levels to be within normal limits.  Overall, the record overwhelming supports the findings of the VA examiner that the Veteran has normal kidney function and thus is not suffering from renal hypertension secondary to diabetes mellitus.  The Board finds that when weighed against this other evidence, the April 1991 VA treatment note has minimal probative value and the examiners failure to specifically discuss it is not evidence he did not review the claims folder.  

Additionally, the Veteran's representative has claimed that the Veteran suffered from symptoms of diabetes before he was diagnosed.  He cites to a March 1995 statement in which the Veteran claimed he experienced "blurred vision, fatigue, outbreaks of anger, temper bad."  However, the Board notes that the context of the sentence makes it clear that the Veteran is attributing these symptoms to a gunshot wound to the forehead, not the disabilities at issue.  The Veteran's representative also notes the Veterans complaints of peripheral neuropathy for many years prior to his diagnosis of diabetes mellitus.  However, while the representative argues that the VA examiner failed to consider lay evidence of symptoms of diabetes prior to the date of diagnosis, the Board notes that each VA examiner was aware of the Veteran's complaints of peripheral neuropathy which preceded his diagnosis of diabetes mellitus and this did not alter their conclusions.  Rather than consider the Veteran's peripheral neuropathy evidence of diabetes mellitus, the examiners considered it a separate, pre-existing disability that was aggravated, but not caused by, the Veteran's diabetes mellitus.  

Furthermore, the Board notes that the specific date the Veteran was diagnosed with diabetes mellitus versus when he was diagnosed with hypertension is not the only or even primary reason the VA examiners concluded that the Veteran's hypertension was not caused or aggravated by the Veteran's active military service.  Rather, the examiners focused on the absence of any medical evidence of a causal relationship between the two disabilities.  The August 2007 VA examiner noted that ninety five percent of hypertension does not develop secondary to another disability.  The August 2009 VA examiner explained that diabetes mellitus would only cause or permanently aggravate the Veteran's hypertension if it first caused kidney disease.  Here, there is no evidence that the Veteran has developed kidney problems due to his service connected diabetes mellitus.  

The Board acknowledges the Veteran's sincere conviction that his diabetes and hypertension must somehow be related; however, he has not demonstrated that he has any knowledge or training in determining the etiology of a condition such as hypertension.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hypertension due to his service connected diabetes mellitus is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus, is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).


The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by letters sent to the Veteran in March 2006 and January 2008.  These letters informed the Veteran of what evidence is required to substantiate his claim, as well as VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.

However, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of a letter sent to the appellant in March 2006 and January 2008.  Although the notice letter was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the AOJ also readjudicated the case by way of supplemental statements of the case issued in November 2009, August 2011, and July 2012 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The appellant was afforded a VA medical examination in June 2004, August 2007, and August 2009, and addendums were obtained to the August 2009 examination in September 2009, April 2011, and October 2011.  

The August 2009 examination and addendums are adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


